Citation Nr: 1311693	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-48 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an increased evaluation for bilateral high frequency sensorineural hearing loss, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.

The Veteran requested a videoconference hearing before a Veterans Law Judge on his December 2012 VA Form 9 (Appeal to Board of Veterans' Appeals).  The record reflects the hearing was initially scheduled for October 2012, but was later postponed.  In December 2012, the RO sent the Veteran a letter indicating the hearing was rescheduled for January 2013.  A notation on that letter reflects that the Veteran called a week prior to the hearing and explained that he could not make it, as his address had changed and he received late notification of the hearing date.  He requested the hearing be rescheduled.  

A review of VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), does reflect that the Veteran's address has changed.  Although the Veteran's request was not received two weeks prior to the date of the hearing, the Veteran provided good cause for his inability to attend or timely request a new hearing.  Therefore, the Board finds that he has met the criteria of 38 C.F.R. § 20.704(d).   

Because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to appellate review.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.   

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


